—Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 29, 1993, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Upon review of the record, we find that there is substantial evidence to support the Board’s decision that claimant left his position as a parking lot attendant without good cause for personal and noncompelling reasons. Significantly, claimant testified at his hearing that he left his employment because of a change in his work schedule and he knew that he was not being discharged. We note that the number of hours claimant was to work would have remained the same and claimant failed to demonstrate that his refusal to accede to the employer’s proposed schedule change was based on any compelling circumstances. Accordingly, we find no reason to disturb the Board’s decision.
Mikoll, J. P., Mercure, Crew III, Casey and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.